Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/29/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 41 and 42 are objected to because of the following informalities:  the claims should now depend upon claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 5, 7, 9, 12, 15, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0133349 A1) in view of Kamada et al (US 2010/0092784 A1).
Cho teaches a panel unit comprising a nanostructure wherein the panel unit is a flat panel display such as an LCD display (i.e., a display comprising an array of pixels); wherein the nanostructure may be provided with an anti-reflection overcoat layer para 14, 35, 92-93). Cho further suggests the use of gold nanowires in its nanostructures (para 67-68).
Cho fails to suggest the display comprising particles; wherein the average particle width is from 5 to 50 nm and the average particle length is from 10 to 200 nm; wherein the particles are gold nanorods; wherein the particles are provided in the optical coating at 0.5g/m2 or less.
Kamada teaches optical films for plasma displays or liquid crystal displays that drastically reduce light intrusion into indoor rooms from outside thereby improving brightness contrast in the room and can absorb sunlight incoming from oblique directions; wherein the optical films comprise anisotropic metal nano particles (e.g., gold nano-rods) that exhibit surface plasmon resonance and exhibit absorptivity at ultraviolet wavelength region to infrared wavelength region (para 11, 113-116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine or use the golden nano-rods of Kamada in the optical films of Cho optical films that exhibit surface plasmon resonance and exhibit absorptivity at ultraviolet wavelength region to infrared wavelength region. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of golden nano-rods in the optical film to optimize the surface plasmon resonance and absorptivity at ultraviolet wavelength region to infrared wavelength region.
Kamada further teaches the golden nano-rods may have a minor axis length (i.e., width) of 1 nm to 50 nm, a major axis length (i.e., length) of 10 nm to 1,000 nm (para 113). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kamada, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Cho fails to expressly suggest the panel unit or display is an OLED display or an OLED touchscreen display. However, Cho does teach the use of the nanostructure and overcoat layer on a touchscreen display to eliminate visibility impairment and further teaches that OLED display are related applications or technology (para 5, 8, 14, 34, 166); so it would have been obvious to one of ordinary skill in the art at the time of invention to use the nanostructure and overcoat layer of Cho on an OLED display or an OLED touchscreen display to eliminate visibility impairment as a matter of design choice as suggested by the prior art of record.

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Kamada as applied to claim 5 above, and further in view of Rao et al (US 2007/0042174 A1).
Cho as modified by Kamada suggests the display of claim 5.
Cho as modified by Kamada fails to suggest the display having substantially no -OH groups in the siloxane polymer; wherein the siloxane polymer is the result of polymerization of a silicon containing monomer and a metal containing monomer; and the optical film has a birefringence of less than 0.001.
para 12, 93, 108-109) which would have allowed one of ordinary skill in the art at the time of invention to at once envisage or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a siloxane having substantially no -OH groups or a siloxane polymer is the result of polymerization of a silicon containing monomer and a metal containing monomer.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the siloxane matrix materials or copolymers of Rao for the siloxane of Cho as modified by Kamada, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Rao further suggests that the birefringence can be controlled through the presence of nanoparticles (110), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of nanoparticles in the siloxane matrix or polymer to optimize the birefringence of the optical film.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Kamada as applied to claim 5 above, and further in view of Lee et al (US 2016/0200981 A1).
Cho as modified by Kamada suggests the display of claim 5.
Cho as modified by Kamada fails to suggest the optical coating has reverse optical dispersion at visible wavelengths; and the coating has an index of refraction in the visible spectrum that is different for in-plane and out-of-plane.
Lee teaches compositions for optical films such as a liquid crystal layer comprising a liquid crystal and polysiloxane; wherein the liquid crystal layer may have reverse wavelength dispersion; and the film may further include an antireflective film that demonstrates a substantially equivalent anti-reflection effect in all directions and improved side visibility (para 41, 180, 199, 272). Lee further suggests or otherwise renders obvious to one of ordinary skill in the art at the time of invention the coating or film has an index of refraction in the visible spectrum that is different for in-plane and out-of-plane (para 50-67, 124, 199, 232).
Therefore, it would have been obvious to combine the optical films of Lee with the displays of Cho as modified by Kamada for a display with reverse wavelength dispersion that also demonstrates a substantially equivalent anti-reflection effect in all directions and improved side visibility. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Kamada as applied to claim 5 above, and further in view of Lee.
Cho as modified by Kamada suggests the display of claim 5.
Cho as modified by Kamada fails to suggest the optical coating has reverse optical dispersion at visible wavelengths.
Lee teaches compositions or coatings for optical films such as a liquid crystal layer comprising a liquid crystal and polysiloxane; wherein the liquid crystal layer may have reverse wavelength dispersion; and the film may further include an antireflective film that demonstrates a substantially equivalent anti-reflection effect in all directions and improved side visibility (para 41, 180, 199, 172, 272). 
Therefore, it would have been obvious to combine the optical films of Lee with the displays of Cho as modified by Kamada for a display with reverse wavelength dispersion that also demonstrates a substantially equivalent anti-reflection effect in all directions and improved side visibility.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
Applicant contends that the conductivity of the display can be altered by adding nanowires whereas Kamada uses nanoparticles to exhibit surface plasmon resonance and absorptivity; and a person skilled in the art would not have reasonably combined Cho and Kamada as the reason for incorporating the nanoparticles/wires into the display differ considerably.
This is not persuasive because Kamada with its optical film it is possible to absorb light from oblique directions without having absorption of visible light from the front view, to drastically reduce light intrusion into indoor rooms from outside light by placing the optical film at the front of a plasma display or a liquid crystal display to thereby improve brightness contrast in the room, and when used as building glass such as windowpane, the optical film allows for preventing increases in room temperature and exhibiting an excellent effect of preventing peeping (para 14); and anisotropic metal nano particle exhibits surface plasmon resonance and exhibits absorptivity at ultraviolet wavelength region to infrared wavelength region, e.g., an anisotropic metal nano particle having a minor axis length of 1 nm to 50 nm, a major axis length of 10 nm to 1,000 nm and an aspect ratio of 1.5 or more allows for changing the absorption position thereof between the minor axis direction and the major axis direction, and thus a polarized film in which such an anisotropic metal nano particle is oriented in an oblique direction to the horizontal surface of the film is an anisotropically absorbing film (para 14, 113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine or use the golden nano-rods of Kamada in the optical films of Cho optical films that exhibit surface plasmon resonance and exhibit absorptivity at ultraviolet wavelength region to infrared wavelength region. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of golden nano-rods in the optical film to optimize the surface plasmon resonance and absorptivity at ultraviolet wavelength region to infrared wavelength region.
	The Examiner notes that the Applicant has failed to produce any evidence which would suggest that the surface plasmon resonance and absorptivity brought about by anisotropic metal nano particles of Kamada would be undesirable coatings or films of Cho.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783